Citation Nr: 1137366	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired mental disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a kidney disorder, to include nephrolisthiasis.

3.  Entitlement to service connection for muscle pain.

4.  Entitlement to service connection for joint pain, to include the fingers, knees, back and arms.

5.  Entitlement to service connection for migraine headaches, to include due to an in-service traumatic brain injury (TBI).

6.  Entitlement to service connection for a sleep disorder, to include due to an in-service TBI.

7.  Entitlement to service connection for memory loss, to include due to an in-service TBI.

8.  Entitlement to service connection for chronic fatigue, to include due to an in-service TBI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1992 to March 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran had a hearing before a Decision Review Officer (DRO) at the RO in January 2008 and the transcript is of record.  The Veteran has not requested a hearing before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, muscle pains, joint pains, a sleep disorder, memory loss, migraines and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied, among other things, service connection for an acquired psychiatric disorder because although there was in-service evidence of treatment and diagnosis, the Veteran was not found to have a chronic disorder on separation in 1997 or thereafter.  

2.  Evidence received since the December 1998 decision raises a reasonable possibility of substantiating the claim.

3.  The Veteran's kidney disorder, diagnosed as nephrolisthias, is not due to an undiagnosed disorder and has not been medically attributed to his military service.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied the claim for entitlement to service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the December 1998 rating decision is new and material and a claim of service connection for an acquired psychiatric disorder may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  A kidney disorder was not incurred in active service nor may it be presumed to have occurred therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in July 2006.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records and records associated with his claim for Social Security Administration (SSA) disability benefits are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's kidney claim, the claims folder contains evidence that the Veteran was diagnosed with nephrolisthias in June 2006, over a decade after service.  The records are otherwise silent as to any complaints, treatment or diagnosis of a kidney disorder or manifestations of a kidney disorder.  There is absolutely no mention of such complaints within the Veteran's service treatment records and no medical professional has ever linked the Veteran's current diagnosis to any incident of his military service.  The Veteran has never explained, moreover, how he felt his nephrolisthias or any other kidney disorder is related to his military service.  The Board finds not fact in dispute and overall the evidence is sufficient alone to decide the case.  Thus, a VA examination is not needed for this claim.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

New and Material Evidence

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran was denied service connection for an acquired psychiatric disorder in December 1998 because at that time, the Veteran's 1997 separation examination did not reflect a current psychiatric disorder and the Veteran did not otherwise provide medical evidence of a current psychiatric diagnosis.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence was received during the appellate time frame and, therefore, the December 1998 decision is considered final.

At the time of the December 1998 rating decision, the record included service treatment records noting complaints of hallucinations and suicidal ideation with a diagnosis of an adjustment disorder.  The 1997 separation examination, however, found no evidence of a chronic psychiatric disorder at time of separation.

Potentially relevant evidence received since the decision include 1983 childhood psychiatric treatment records, post-service private and VA treatment records and lay testimony from the Veteran, his wife and his mother.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims he had some childhood psychological problems as a child when his parents separated, but his problems had long since resolved before entering military service.  Rather, he claims he incurred a psychiatric illness after returning from Kuwait. 

Again, his claim was previously denied because there was no current evidence of a medical psychiatric diagnosis.  For evidence to be "material" here, therefore, it would have to relate to this fact.

Since 1998, the record now contains VA and private treatment records reflecting various psychiatric diagnoses, to include bipolar disorder, posttraumatic stress disorder (PTSD), panic disorder, organic mood disorder, and others.  In December 2009, a VA physician noted the Veteran's in-service history of concussions, but did not render a specific opinion with regard to etiology.  

The record also contains psychological records from 1983 indicating the Veteran was treated at the age of 8 for mild dysthymic disorder.

The Board concludes the "new" evidence since the December 1998 rating decision is sufficiently "material" in that it raises a reasonable possibility of substantiating the claim.  Although not dispositive, the Board finds the new and material evidence serves to reopen the claim for service connection for an acquired psychiatric disorder. 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the claim is being reopened, any deficiencies in notice were not prejudicial to the Veteran.

Service Connection (Kidney Disorder)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes a presumption exists for veterans who serve in the Persian Gulf who exhibit objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2010) (emphasis added).  In this case, as will be explained below, the presumption is inapplicable here because the Veteran has been diagnosed with a known clinical diagnosis.  

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the Veteran's service treatment records are completely silent as to any complaints, treatment or diagnoses related to his kidney.  After service, the Veteran was treated once in June 2006 complaining of kidney pain.  At that time he was diagnosed with nephrolisthias.  The Veteran has voluminous post-service medical records, but the records are otherwise silent as to the Veteran's kidney.  

No medical professional has ever linked the Veteran's nephrolisthias or any other kidney disorder to any incident of his military service.  

It is unclear under what theory the Veteran claims he has a kidney disorder related to his military service and there simply is no evidence to support his claim.  Indeed, there is evidence to the contrary.  

To the extent the Veteran himself is asserting his kidney disorder is etiologically related to his military service, the Board notes lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

In light of the medical evidence described above, the Board finds that service connection is not warranted and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence having been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired mental disorder, the claim is reopen and to that extent only the claim is granted.

Entitlement to service connection for a kidney disorder, to include nephrolisthiasis, is denied.


REMAND

The Veteran claims he returned from his military service in Kuwait with various medical problems, to include physical and mental.  The Veteran further indicates he suffered at least two concussions while in Kuwait that he believes are responsible for his psychiatric disorders, memory loss, sleep disorder, chronic fatigue, migraine headaches and dizziness.  

During his hearing before the RO in January 2008, the Veteran indicated he believes his claims are directly due to in-service injuries and not due to an undiagnosed illness in Kuwait.  Although the Board recognizes the statement, in light of the nature of the Veteran's claims, which include various undiagnosed manifestations, the Board finds the VA must still consider whether any of the Veteran's claims are attributable to an undiagnosed illness in light of his service in Kuwait.

That is, VA regulations provide that compensation will be paid to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2010).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms (Chronic fatigue syndrome, Fibromyalgia, or Irritable bowel syndrome).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Aside from his service in Kuwait, the Veteran's service treatment records confirm treatment in the military for psychological complaints, hallucinations and suicidal ideation.  The Veteran was diagnosed in March 1993 with an adjustment disorder with mixed emotional problems.  The Board finds noteworthy, however, that the claims folder also contains psychiatric treatment records dated in 1983 indicating the Veteran was treated as a child for dysthymic disorder.

The Veteran's service treatment records also confirm various complaints of joint pain.  The Veteran complained of right knee pain where he was diagnosed with patellofemoral joint syndrome.  In November 1994 the Veteran sought treatment for his right hand after dropping a 25 pound weight on his hand, but x-rays at that time were negative.  

The service treatment records also indicate the Veteran suffered at least two head injuries in the military.  In January 1992, the Veteran presented complaining of dizziness after hitting his head on a steel frame and blacking out for five seconds.  At that time, the Veteran was treated with IVs for possible dehydration.  The Veteran also presented in November 1992 after slipping and hitting a drinking fountain complaining of left ear aches.  At that time, the Veteran's left ear was slightly swollen with abrasion.  

A December 1993 service treatment notation, however, indicates the Veteran reported a history of skull fracture at the age of 10 when he was hit by a hammer.  At that time, the Veteran was complaining of hallucinations that he felt may be due to LSD use 20 to 30 times before entry into the military.  The Board also finds significant the Veteran was seen at various times for frequent nose bleeds, which he claims occurred "since he was born."

After service, the records indicate ongoing complaints for treatment of various joint pains, especially his back, with no chronic diagnosis rendered.  The Veteran is also treated by VA and privately for a variety of psychiatric diagnoses, migraine headaches, memory loss and sleep disturbances.  Many of these private and VA physicians note the Veteran's military history of injury and concussion, but do not render a specific opinion with regard to etiology.  Indeed, with regard to the joint complaints, it is unclear whether the Veteran has a diagnosable condition at all.

The Board notes the case is complicated because there is evidence the Veteran may have had a pre-service head injury and certainly there is evidence of pre-service psychiatric treatment.  The medical evidence also indicates the Veteran suffered a slip-and-fall injury in 1998 and a motor vehicle accident in May 2004, which he claims exacerbated his back condition.  (See July 2004 Dr. Culver treatment records).  

The Board also finds noteworthy that the Veteran's wife and mother have both testified that the Veteran suffers with significant memory loss and blacks out frequently.  His wife testified before the DRO in January 2008 that the Veteran will come home with his head scraped up and have no recollection of how he injured himself.  She also believes he has been diagnosed with brain seizures.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran has never been afforded VA examinations with regard to any of these claims.  In light of the in-service treatment, the pre-service and post-service medical evidence as well as the lay testimony here, VA examinations are necessary to decide this case.

The RO should also take this opportunity to ensure all pertinent and recent VA and private treatment records are obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor for treatment of his claimed disabilities not already of record.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  Appropriate action should be taken to obtain any pertinent VA treatment records for the Veteran from the VA Medical Center in Saginaw, Michigan from January 2009 to the present.  All efforts to obtain VA records should be fully documented.

3.  After the above records are obtained, to the extent available, the Veteran should be scheduled for a VA psychiatric examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder incurred in or aggravated by his military service.  The examiner is asked to address the following:

* Whether any found psychiatric diagnosis pre-existed service in light of the 1983 treatment records and if so, whether his current diagnosis or diagnoses was(were) aggravated beyond the normal progression of the illness due to any incident of service, to include in-service treatment and diagnosis of an adjustment disorder.  

* Whether any psychiatric disorder(s) found is directly due to the Veteran's military service, to include in-service psychiatric treatment for an adjustment disorder.  

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
  
4.  After the above records are obtained, to the extent available, the Veteran should be scheduled for appropriate VA examinations for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a chronic sleep disorder, memory loss, migraine headaches, chronic fatigue, chronic muscle pain and chronic joint pain was incurred as a result of active service.  All indicated tests and studies are to be performed.  The examination should be conducted following the protocol in any applicable VA disability examination or Gulf War guidelines worksheet.  

The examiner(s) is(are) asked to address the following:

* Whether any found sleep disorder, memory loss, headaches, chronic fatigue, chronic joint or muscle pain pre-existed service or otherwise attributable to a pre-service injury, to include the documented childhood skull fracture and nose bleeds, and, if so, whether the condition(s) was(were) aggravated beyond the normal progression of the condition(s) due to any incident of service, to include the in-service head injuries or his service in Kuwait.

* Whether any found sleep disorder, memory loss, headaches, chronic fatigue, chronic joint or muscle pain is attributable to some other diagnosed disorder and, if so, whether the diagnosed disorder(s) is(are) attributable to his military service.  

* Whether any found sleep disorder, memory loss, headaches, chronic fatigue, chronic joint or muscle pain is directly due to the Veteran's military service, to include his in-service head injuries, hand trauma, complaints of knee pain or any other incident of his military service versus a post-service incident such as the 1998 slip and fall injury or the 2004 MVA.  

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, should be associated with the claims folder, if feasible.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


